DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.  Applicant argues that Stafford does not teach a container configured to be coupled to an air supply.  Stafford discloses containers (32, 34 disclosed as nail polish or cosmetics boxes) on the top surface of the shelf and these containers are inherently coupled to the ambient air supply and as such the claim limitations are met.
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 14 “at plurality of containers, the containers configured to be coupled an air supply” should recite --a plurality of containers, the containers configured to be coupled to an air supply--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Stafford et al. (US 8,087,522).
Regarding claim 1, Stafford et al. (hereafter “D1”) discloses a modular shelving system comprising: a plurality of shelves (400 – figure 19), each shelf having a length and defining a first passage (one of passages under 26 – figure 3), a second passage (another of passages under 26), a first channel (below 352/76 in figure 3), and a second channel (at 105) (seen in figures 2, 9); wherein each of the plurality of shelves defines a top surface arranged to support an object (products 32/34) and a bottom surface opposite the top surface, and wherein the first channel defines an open side (channel at 76 open to the top) that faces the top surface and the second channel defines an open surface that faces the bottom surface (channel in 105 is open at the bottom); a plurality of bars (320, 322) each bar defining a length and including a first end and a second end opposite the first end; and a plurality of connectors (bracket assembly 54), shaped to be received in one of the first passage, the second passage, a first bar opening, or a second bar opening to interconnect each of the plurality of shelves and each of the plurality of bars (col. 9, lines 16-29) and a plurality of containers (32/34), the containers configured to be coupled to an air supply (connected to the atmosphere), wherein each of the plurality of containers being removably disposed on one of the plurality of shelves.

Regarding claim 9, D1 discloses wherein each shelf (400) is formed from a polymer material and is extruded to have a common uniform cross section for the entire length (col. 2, lines 54-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford et al. (US 8,087,522) in view of Peavey et al. (WO 2015/057479).
Regarding claim 3, D1 discloses a lighting element in the second (bottom side) channel but not in the first channel arranged to at least partially illuminate an object positioned on the top surface of the first of the plurality of shelves.
Peavey et al. (hereafter “D2”) discloses panel or shelf structures comprising integrated channels (958) with light elements therein (LED elements 980 – [00158]) and further includes use of electrical conduit or wires and cables (figure 36).

Regarding claim 4, D1 discloses a cover (at slots 76) coupled to the first of the plurality of shelves and arranged to cover the open side of the first channel (figure 1).
Regarding claim 5, D1 discloses comprising a second lighting element (at light source 214) positioned within the second channel (at 105) of the first of the plurality of shelves and arranged to at least partially illuminate an object positioned on the top surface of a second of the plurality of shelves disposed below the first of the plurality of shelves (figure 3).
Regarding claim 6, D1 discloses further comprising a second cover (cover/housing at 214 at light source 56) coupled to the first of the plurality of shelves and arranged to cover the open side of the second channel.
Regarding claim 8, D2 discloses use of wiring/cable in the channel of a panel/shelf. It would have been obvious to one of ordinary skill in the art at the time of filing to provide a power wire (which would give off some amount of heat) in the third channel for the lighting devices.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/PATRICK D HAWN/Primary Examiner, Art Unit 3631